Citation Nr: 0202262	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  98-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

The propriety of the initial 30 percent evaluation for a skin 
disorder of the face also characterized as pseudofolliculitis 
barbae.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 until 
January 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1997 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) which granted service connection for 
pseudofolliculitis barbae, rated 10 percent disabling, 
effective from the date of the claim received on February 5, 
1997.  During the course of this appeal, the 10 percent 
evaluation was increased to 30 percent, effective from 
February 5, 1997, by rating determination dated in February 
2000.  This is the initial rating assigned for this disorder, 
which is also characterized as a skin disorder of the face.  
Thus the entire time period is under appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

This issue was remanded by the Board decision in September 
2000.  The requested development having been completed, the 
case is once more before the Board for appellate review.  
There is no indication that further development or notice 
would produce any basis for a change in outcome.  Thus, the 
Board will proceed with consideration of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Pseudofolliculitis barbae is primarily manifested by no 
more than multiple acneiform lesions in the beard area, a few 
scattered papules, and a three centimeter hyperpigmented 
patch between his eyes extending onto the dorsum of the nose 
without evidence of ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations. 

3.  There is no complete or exceptionally repugnant deformity 
on one side of his face, or marked or repugnant bilateral 
disfigurement.  Any facial disfigurement of the face could be 
classified as not more than severe.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
skin disorder of the face, to include, pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806, 7814 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected skin disorder 
of the face is more severely disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  He asserts that the disorder causes him 
anguish and grief because he is always aware that people 
stare at him.  It is maintained that when he applies for jobs 
or promotions, he is aware that his disfigurement makes the 
interviewer uncomfortable, to the point of probably not 
selecting him. 

At the outset, the Board finds that the issue on appeal has 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
There is no indication that there are any outstanding 
relevant documents or records that have not already been 
obtained.  In addition, the veteran has been placed on notice 
of the law and regulations pertinent to his claim in 
correspondence dated in February and May 2001, and further 
notice of this information would be both redundant and 
unnecessary.  In addition, pursuant to the Board's remand of 
September 2000, the veteran has been afforded an examination 
with respect to the claim on appeal, and has been 
specifically advised of the findings as to the disability and 
the bases for why such findings did not permit entitlement to 
the benefit sought.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The record shows that service connection for 
pseudofolliculitis barbae was granted by rating decision 
dated in November 1997.  A 10 percent evaluation was 
established from February 5, 1997, the date of the receipt of 
the claim seeking this benefit.  As noted previously, the 10 
percent rating for the service-connected skin disorder was 
increased to 30 percent disabling by rating decision dated in 
February 2000, effective from February 5, 1997.  In instances 
where the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  In the 
Board remand of September 2000, the disorder was 
characterized as a skin disorder of the face.  Thus, all 
pathology is for consideration when assigning the rating, 
even if the discussion, for purposes of clarity is limited to 
pseudofolliculitis barbae.

The service-connected pseudofolliculitis barbae is an 
unlisted condition that may be rated by analogy to closely 
related disorders in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20 (2001).  It is shown 
that the RO has rated appellant's pseudofolliculitis barbae 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800 which provides 
that a 10 percent rating is assigned for moderately 
disfiguring scars of the face, head or neck.  A 30 percent 
rating is assigned for severely disfiguring scars, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent rating is assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).

Alternatively, the veteran's skin disorder may be analogously 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7814 which 
provides that tinea barbae is evaluated as for eczema under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
which depends upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations of the 
disease.  Under Diagnostic Code 7806, a 30 percent evaluation 
is warranted for exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A review of the record reflects that the veteran underwent a 
VA examination of the skin for compensation and pension 
purposes in March 1997.  History was rendered to the effect 
that he developed pseudofolliculitis barbae in 1974 to 1975 
with a similar eruption in the central forehead.  

On examination, the veteran was observed to have multiple 
acneiform lesions in the beard area, some of which appeared 
somewhat keloidal, on the anterior lower neck and underneath 
the chin.  The examiner stated that there was a velvety 
thickening in an almost acanthosis nigricans pattern.  It was 
felt that this was likely consistent with lichen simplex 
chronicus at the site of the recurrent pseudofolliculitis 
barbae lesions.  It was reported that no other lesions of 
concern were noted at that time.  Pertinent diagnoses of 
pseudofolliculitis barbae and probable lichen simplex 
chronicus of the central forehead were rendered.  

The appellant was afforded another VA examination in January 
1998.  He stated that he had tried to treat the dark bumps 
between his eyebrow with a one percent [unspecified] lotion, 
but had not noticed any decrease in the darkness of the site.  
He said that it sometimes became cold and sensitive and 
required hot compresses.  He denied pruritus in the area.  
The veteran related that he had to grow a beard to keep bumps 
from erupting in the beard area, and that he was able to do 
this everywhere except for the lower part of his neck where 
it caused discomfort.  He stated that he used Magic Shave, 
Cleocin T Lotion and another lotion remedy, but that none of 
these was very effective.  He said that he occasionally got 
bumps on the posterior hairline as well.  

Examination of the face revealed skin colored and 
inflammatory papules in the beard.  It was reported that 
examination of the posterior hairline showed one to two 
inflammatory papules that were also follicular based.  There 
was an ill-defined hyperpigmented macule between the 
eyebrows.  No overlying scale was present.  No induration was 
noted.  Diagnoses of pseudofolliculitis barbae with probable 
component of acne, as well as post inflammatory 
hyperpigmentation with probable underlying eczema and 
neurodermatitis components were rendered.  Color photographs 
of the appellant's face were also submitted for consideration  

Pursuant to Board remand of September 2000, the veteran was 
most recently afforded a VA skin examination in September 
2001.  While the claims file was not available, an adequate 
clinical history was provided.  Thus, the examiner had 
sufficient basis to conduct the examination.  It was reported 
that he currently used a bleaching cream on the center 
portion of his forehead and that it was effective in 
conjunction with a powder to lighten the color of the skin.  
It was noted that he did not actively use a razor anymore to 
cut the hair in this area, but that he occasionally used 
scissors.  Physical examination revealed a three by three-
centimeter hyperpigmented patch between his eyes extending 
onto the dorsum of the nose.  The texture of the skin 
appeared to be normal and there was no hypertrophy.  No 
tenderness was elicited.  A photograph was obtained.  The 
examiner stated that this probably represented a post-
inflammatory hyperpigmentation.  It was also noted that the 
veteran also suffered from pseudofolliculitis barbae, and 
that it very possible that developed the problem when shaving 
his eyebrows in the military.  

VA outpatient records dated between 1997 and 2000 reflect 
that the appellant sought occasional treatment for service-
connected skin disability for which he was prescribed topical 
medication.

Legal analysis

The record reflects that the veteran has been afforded at 
least three VA examinations of his service-connected skin 
disability over the course of the appeal period.  The 
evidence reflects that his pseudofolliculitis barbae has been 
primarily manifested by multiple acneiform lesions in the 
beard area, a few scattered inflammatory papules, and a three 
centimeter hyperpigmented patch between his eyes extending 
onto the dorsum of the nose which was determined to be post 
inflammatory residuals of shaving while in the military.  It 
has been opined that there may also be underlying eczema and 
neurodermatitis components to the centrally located 
hyperpigmentation.  The veteran asserts that the 
hyperpigmented area is shown to affect his personal aesthetic 
to a substantial degree, and photographs obtained upon 
examination show that a fairly wide area in forehead is 
affected by a distinct color contrast.  

A higher evaluation could be conceded for this skin disorder 
if ulceration, extensive exfoliation or crusting were 
present, or if the condition involved systemic or nervous 
manifestations.  However, no such symptoms have been reported 
in the veteran's case.  The Board also finds that residuals 
of pseudofolliculitis barbae are no more than severely or 
markedly disfiguring, inasmuch as it does not appear from the 
photographs to be so deforming or offensive as to be 
described as exceptionally repugnant, nor has it been 
clinically depicted as such.  Therefore, it is found that the 
disability does not more nearly approximate the criteria for 
a 50 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7806. 

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted for pseudofolliculitis barbae on 
the basis of disfiguring scarring under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, as photographs and descriptions of the 
hyperpigmented central patch do show that it is on a highly 
visible area of the veteran's face and neck.  The Board 
observes, however, that both the photographs and the 
observations in the medical examination record are in accord, 
and reflect that there is substantial color contrast in the 
residual scarring as compared to his normal skin color, it is 
not shown that this condition results in complete or 
exceptionally repugnant or deformity on one side of his face, 
or in marked or repugnant bilateral disfigurement as 
envisioned by the criteria for a 50 percent rating under 
Diagnostic Code 7800.  The Board thus finds that an initial 
30 percent evaluation, but no higher, is warranted for 
pseudofolliculitis barbae..

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
pseudofolliculitis barbae and its effects on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered the 
severity of the veteran's pseudofolliculitis barbae during 
the entire period from the initial rating to the present 
time.  See Fenderson, supra.  In conclusion, the current 
medical evidence, as previously discussed, is found to more 
nearly approximate the criteria for a 30 percent evaluation 
for pseudofolliculitis barbae.  

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that his pseudofolliculitis barbae has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for pseudofolliculitis barbae.  


ORDER

An initial evaluation in excess of 30 percent for a skin 
disorder of the face, characterized as pseudofolliculitis 
barbae is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

